Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing              Mar 19 2014, 6:46 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

WILLIAM BYER, JR.                                  GREGORY F. ZOELLER
Byer & Byer                                        Attorney General of Indiana
Anderson, Indiana
                                                   CYNTHIA L. PLOUGHE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

MEREDITH J. ROWLEY,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 48A05-1307-CR-370
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable David A. Happe, Judge
                             Cause No. 48D04-1106-FD-1067



                                         March 19, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Meredith J. Rowley was placed in home detention after she violated her probation.

Thereafter, Rowley was arrested and charged with possession of a narcotic drug and

possession of paraphernalia after police conducted a traffic stop of a vehicle in which she

was a passenger and discovered heroin and a spoon and needle near her seat. The State filed

a petition to revoke home detention, alleging that Rowley failed to report to the home

detention office as directed and had been arrested for possession of a narcotic drug and

possession of paraphernalia. At the hearing on the State’s petition, Rowley objected to the

evidence pertaining to the traffic stop as the product of an unconstitutional search and

seizure, which the trial court denied. The trial court determined that the State had proven that

Rowley failed to report to the home detention office as directed and had possessed

paraphernalia. The trial court revoked her home detention placement and sentenced her to

the Indiana Department of Correction (“DOC”) for the remainder of her term.

       Rowley appeals the revocation of her home detention, arguing that the evidence

relating to her arrest was inadmissible because the heroin and spoon and needle were

obtained as a result of an unconstitutional search and seizure and in a particularly offensive

manner. She also argues that because this evidence was inadmissible, the State failed to

produce sufficient evidence that she possessed paraphernalia. We need not determine

whether the paraphernalia was unconstitutionally seized because such evidence will be

excluded in a home detention revocation proceeding only if it was seized as part of a

continuing plan of police harassment (which Rowley does not assert) or in a particularly


                                               2
offensive manner. We conclude that the evidence leading to her arrest was not obtained in a

particularly offensive manner and therefore was properly admitted. We also conclude that

the evidence was sufficient to establish that she failed to report as required and possessed

paraphernalia. Accordingly, we affirm the revocation of her home detention.

                                    Facts and Procedural History

        In October 2011, Rowley pled guilty to class D felony possession of a controlled

substance and class B misdemeanor public intoxication. The trial court sentenced her to an

aggregate term of eighteen months, with all but two days suspended to probation.

        In October 2012, Rowley admitted to violating the terms of her probation by

associating with a convicted felon. The trial court revoked her suspended sentence, but

granted her the privilege of serving the remainder of her sentence in home detention pursuant

to a community corrections program.1 The trial court ordered Rowley to report to the office

of home detention for orientation on October 23, 2012, and she did. The home detention

office instructed her to return on November 2, 2012, at 9:00 a.m. to get “hooked up on home




        1
           The record is unclear as to whether Rowley was placed in home detention as a condition of probation
or as an alternative commitment to the DOC. The State treats it as a condition of probation, but our reading of
the trial court’s orders leads us to the conclusion that it was an alternative commitment to the DOC. For
purposes of this opinion, the difference is immaterial because for the issues raised we may treat the home
detention revocation proceedings the same as we would probation revocation proceedings.


                                                      3
detention.” Appellant’s App. at 41. Rowley did not arrive for the hookup until 3:55 p.m.,

and was never hooked up for home detention as required.2

        On November 6, 2012, Indianapolis Police Officer Jarrod Hidlebaugh initiated a

traffic stop of a vehicle in which Rowley was a passenger in the front seat. Officer

Hidlebaugh stopped the vehicle for failing to signal 200 feet in advance of a turn. Officer

Hidlebaugh observed Rowley dipping her body to the left as if she were trying to put

something between her seat and the center console or underneath her seat. He also observed

that the three occupants in the car were very nervous and kept repeating themselves. Because

he was concerned that either a weapon or drugs were hidden in the car, Officer Hidlebaugh

requested backup and a canine unit. He then returned to his vehicle to run the identities

provided by the vehicle’s occupants through the BMV system. The canine unit arrived

within five minutes. The dog performed a narcotics sniff of the vehicle and alerted to the

presence of drugs.

        Officer Hidlebaugh found a purple Crown Royal bag between the front passenger seat

and the center console, which contained a capped hypodermic needle, a spoon that was burnt

on the bottom and had apparent narcotic residue on top, and numerous pieces of cotton.


        2
           The record is unclear as to why Rowley never got hooked up. The State’s petition for termination of
home detention alleges that when she came to the office at 3:55 p.m., she stated that she did not have a
telephone or the required fees and that she was told to return on November 5, 2012, and failed to do so. At the
revocation hearing, probation officer Patrice Dixon testified that she did not know what happened at the home
detention office other than that Rowley arrived late and never got hooked up. Rowley testified that when she
arrived at the home detention office, she was informed that there “wasn’t enough boxes” and “to come back
next week.” Tr. at 65. Rowley testified that if they had told her to return on November 5, 2012, she would
have. It appears that the reason she did not return the “next week” was that she was arrested and jailed on
November 6, 2012.



                                                      4
Officer Hidlebaugh knew from his training that these were items used for injecting heroin.

He also discovered a capped hypodermic needle under the driver’s seat and a small piece of

foil behind the shifter, which contained an off-white, granulated substance that Officer

Hidlebaugh believed was heroin. Rowley and the driver were arrested and charged with

possession of narcotics and possession of paraphernalia.

       The State filed a petition for termination of home detention, alleging that (1) Rowley

failed to timely report for her home detention hookup and (2) she had been arrested for illegal

possession of a narcotic and possession of drug paraphernalia. At the evidentiary hearing on

the State’s petition, Officer Hidlebaugh testified about the traffic stop leading to Rowley’s

arrest. Rowley moved to suppress that evidence on the ground that it was obtained through

an unconstitutional search and seizure, which the trial court denied. At the conclusion of the

hearing, the trial court found that Rowley violated the conditions of home detention by

failing to report for home detention hookup as required and possessing paraphernalia,

namely, the spoon and the needle found in the Crown Royal bag. The trial court revoked

Rowley’s home detention placement and ordered her to serve the remainder of her sentence

with the DOC. She appeals.

                                  Discussion and Decision

                            Section 1 - Admission of Evidence

       Rowley’s first contention is that the trial court improperly admitted evidence of the

November 6, 2012, traffic stop because the evidence was obtained through an

unconstitutional search and seizure. We begin by observing that


                                              5
               [f]or purposes of appellate review, we treat a hearing on a petition to
       revoke a placement in a community corrections program the same as we do a
       hearing on a petition to revoke probation. The similarities between the two
       dictate this approach. Both probation and community corrections programs
       serve as alternatives to commitment to the DOC and both are made at the sole
       discretion of the trial court. A defendant is not entitled to serve a sentence in
       either probation or a community corrections program. Rather, placement in
       either is a “matter of grace” and a “conditional liberty that is a favor, not a
       right.” [Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999).]

Monroe v. State, 899 N.E.2d 688, 690 (Ind. Ct. App. 2009) (citations omitted); see also

Rodriguez v. State, 714 N.E.2d 667, 670 (Ind. Ct. App. 1999) (stating that placement in a

home detention program is a matter of grace and a conditional liberty that is a favor, not a

right), trans. denied.

       A probation revocation hearing is in the nature of a civil action, and therefore does not

equate with an adversarial criminal proceeding. Grubb v. State, 734 N.E.2d 589, 591 (Ind.

Ct. App. 2000), trans. denied.

       As such, a probationer who is faced with a petition to revoke his probation,
       although he must be given “written notice of the claimed violations, disclosure
       of the evidence against him, an opportunity to be heard and present evidence,
       the right to confront and cross-examine adverse witnesses, and a neutral and
       detached hearing body,” is not entitled to the full panoply of rights that he
       enjoyed prior to his conviction.

Id. (quoting Isaac v. State, 605 N.E.2d 144, 147 (Ind. 1992)). The due process requirements

for probation revocations are also required when the trial court revokes a defendant’s

placement in a community corrections program. Cox, 706 N.E.2d at 549.

       In probation revocation hearings, the exclusionary rule is not fully applicable. Pa. Bd.

of Prob. & Parole v. Scott, 524 U.S. 357, 365-69 (1998) (holding that exclusionary rule did

not bar introduction of evidence seized in violation of parolee’s Fourth Amendment rights at

                                               6
parole revocation hearing); Henderson v. State, 544 N.E.2d 507, 512-13 (Ind. 1989)

(observing that exclusionary rule is not fully applicable in probation revocation hearings);

Grubb, 734 N.E.2d at 592-93 (holding that exclusionary rule did not bar introduction of

statements obtained in violation of probationer’s Fifth Amendment rights at probation

revocation proceeding); Plue v. State, 721 N.E.2d 308, 310-11 (Ind. Ct. App. 1999) (holding

that exclusionary rule did not bar evidence obtained as a result of illegal search and seizure at

probation revocation proceeding); Dulin v. State, 169 Ind. App. 211, 219-20, 346 N.E.2d

746, 752 (1976) (holding that exclusionary rule is not fully applicable in probation revocation

hearings).

        In a probation revocation hearing, illegally seized evidence will be excluded only if it

was seized as part of a continuing plan of police harassment or in a particularly offensive

manner. Henderson, 544 N.E.2d at 513; Plue, 721 N.E.2d at 310. But cf. Polk v. State, 739

N.E.2d 666, 669 (Ind. Ct. App. 2000) (applying exclusionary rule to probation revocation

proceeding without concluding that evidence was seized as part of a continuing plan of police

harassment or in a particularly offensive manner).

        Rowley asserts that the traffic stop was conducted in a particularly offensive manner,

in that Officer Hidlebaugh’s real motive for initiating the traffic stop, asking the occupants to

exit the vehicle, running record checks for warrants on all the occupants,3 and requesting a

dog sniff was that he believed that “the geographic area was high in narcotics, warrants,


        3
           In the statement of the facts in her appellant’s brief, Rowley does not state that Officer Hidlebaugh
asked the occupants to exit the vehicle or that he ran record checks for warrants on all the occupants. We
recommend to Rowley’s counsel that he include all the facts relevant to his argument in the statement of the
facts with citations to the record.

                                                       7
drugs, and crimes.” Appellant’s Reply Br. at 2. Our review of the record shows that Officer

Hidlebaugh testified that he did work in a high-crime area, but that he made the stop because

“they failed to signal within two hundred (200) feet of their turn,” that during his career he

had made “hundreds” of stops for failing to signal a turn, and that he commonly asks all

occupants in a vehicle for identification. Tr. at 53-54.4 He also testified that he observed

Rowley making furtive movements as if trying to conceal something, that the vehicle’s

occupants acted very nervous and kept repeating themselves, and that he believed a hidden

weapon or drugs could be in the car. We are unable to conclude that Officer Hidlebaugh’s

conduct related to the traffic stop was particularly offensive, such that the evidence from the

traffic stop was rendered inadmissible at a probation revocation proceeding. Accordingly,

we conclude that the trial court properly admitted the evidence pertaining to the traffic stop.

                             Section 2 - Sufficiency of the Evidence

        Rowley also challenges the sufficiency of the evidence supporting the trial court’s

determination that she violated the terms of her home detention. In a probation revocation

proceeding, the State must prove a violation of probation by a preponderance of the evidence.

Pitman v. State, 749 N.E.2d 557, 559 (Ind. Ct. App. 2001). When reviewing the sufficiency

of the evidence in a probation revocation, we do not reweigh the evidence or judge the

credibility of witnesses, and we consider only the evidence favorable to the judgment and any

reasonable inferences flowing therefrom. Id. “If there is substantial evidence of probative



        4
         We direct Rowley’s attorney to Indiana Appellate Rule 50(F), which provides that parties should not
reproduce any portion of the transcript in the appendix.


                                                     8
value to support the trial court’s decision that the probationer committed any violation,

revocation of probation is appropriate.” Id. “[V]iolation of a single condition of probation is

sufficient to revoke probation.” Id.

        As best we can discern, Rowley’s argument seems to be that the evidence shows that

Officer Hidlebaugh lacked probable cause to arrest her and that her nonreporting violations

were the result of her allegedly unconstitutional arrest. Rowley’s argument is merely a

request to reweigh the evidence and judge witness credibility, which we must decline. We

conclude that the evidence was sufficient to prove that Rowley did not report as directed to

obtain her home detention hook up and that she illegally possessed paraphernalia.5

Therefore, we affirm the revocation of her home detention.

        Affirmed.

BAKER, J., and NAJAM, J., concur.




        5
          To the extent that Rowley argues that the trial court abused its discretion in ordering her to serve the
remainder of her sentence, it appears to be based on her assertion that there was insufficient probable cause to
support her arrest of possession of paraphernalia. Having concluded that the evidence was sufficient to prove
that she possessed paraphernalia, we need not address this argument.

                                                        9